187 Ga. App. 108 (1988)
369 S.E.2d 356
WATKINS
v.
THE STATE.
76434.
Court of Appeals of Georgia.
Decided May 11, 1988.
J. Stanley Rhymer, for appellant.
Thomas C. Lawler III, District Attorney, Phyllis Miller, Assistant District Attorney, for appellee.
BANKE, Presiding Judge.
The appellant was indicted for eight counts of burglary and one count of theft by taking. The trial court directed a verdict of acquittal on the theft-by-taking count and on one of the burglary counts, and the jury thereafter found him guilty on four of the remaining burglary counts. On appeal, the appellant's sole enumeration of error is directed to the trial court's refusal to sever the various charges. Held:
1. Any error resulting from the failure to sever those charges of which the appellant was acquitted was, of course, harmless. See Hayes v. State, 182 Ga. App. 26 (1) (354 SE2d 655) (1987).
2. Generally, "where the offenses are so similar that they show a common scheme or plan or have an identical modus operandi, severance is discretionary with the trial court." Williams v. State, 178 Ga. App. 581, 584 (344 SE2d 247) (1986). The four burglaries of which the appellant was convicted involved three business establishments and one private residence, all located in Gwinnett County. Each of the four burglaries occurred during the same four-month period, each occurred *109 while the premises were unoccupied, and in each instance the appellant was accompanied by the same accomplice. A police officer who had investigated the burglaries characterized the method of entry involved in each of them as "snatch and go," meaning that in each case glass was broken to gain access, following which items in plain view were quickly removed. The burglaries of the three businesses were additionally similar in that the same type of property (tools) was stolen during each of them.
Based on all of these similarities, we hold that the trial judge did not abuse his discretion in denying the motion to sever these burglary charges for trial. See Reeves v. State, 177 Ga. App. 867 (341 SE2d 711) (1986).
Judgment affirmed. Birdsong, C. J., and Beasley, J., concur.